DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 
Status
1.	Claims 1-10 and 28-30 as filed on 5 December 2014 were examined and rejected in an Office action mailed 12 August 2016.  Applicant responded on 9 February 2017 cancelling claims 2-3, 10 and 28-30 along with adding claim 31.  Claims 1, 4-9 and 31 were examined and rejected on 26 May 2017.  An amendment after final was filed on 2 August 2017; in an advisory action mailed on 7 July 2017, that amendment was not entered.  
Applicant filed an RCE on 20 September 2017, adding claim 32.  Claims 1, 4-9 and 31-32 were examined and rejected on 22 March 2018.  Applicant responded on 18 June 2018, adding claims 33-34.  Claims 1, 4-9 and 31-34 were examined and rejected in an Office action 28 September 2018.  An interview was conducted on 27 November 2018 in which the difference between determinate and indeterminate soybeans were discussed.  Applicant responded on 19 February 2019 cancelling claims 33-34.  Claims 1, 4-9 and 31-32 were examined and rejected in an Office action mailed on 21 February 2020.  Applicant responded on 15 June 2020.  Claims 1, 4-9 and 31-32 were examined and rejected in an Office action mailed 29 September 2020.  Applicant responded after final on 28 December 2020 but the claims were not entered in an advisory action mailed on 27 January 2021.  Applicant filed an RCE on 28 January 2021 requesting entry and examination of the 28 December claims.  Claims 1, 4-9 and 31-32 were examined and rejected in an Office action mailed on 17 May 2021.  Applicant responded on 16 September 2021, adding claims 35-36.  Claims 1, 4-9, 31-32 and 35-36 were examined and rejected in an Office action mailed 24 November 2021.  Applicant filed an RCE and submitted arguments without amending, cancelling or adding any claims v("Response").  Applicant filed an RCE on 22 February 2022.
Claims 1, 4-9, 31-32 and 35-36 were examined and rejected in an Office action posted 15 June 2022.  Applicant responded on 8August 2022.
Claims 1, 4-9, 31-32 and 35-36 examined herein.

Examiner’s Notes 
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Full sunlight is approximately 2000 µmoles m-2 s-1.  See e.g. Apogee Instruments, https://www.apogeeinstruments.com/conversion-ppfd-to-lux/, accessed 18 February 2020.  Therefore claim 4 requires at least fourteen hours per day with a light intensity of at least half full sunlight throughout the 14 hours.  It is reasonable to interpret the amount of sunlight impacting a field as being at least half intensity for approximately half the day.  In view of this, a day length of 28 hours would be required to achieve the level of illumination required by claim 4.  The limitations of claim 4 can only be reasonably interpreted as being satisfied, at least in part, by using artificial light at least in the morning and evening.  
Additionally, although claims 4 and 5 require temperature ranges, there is no requirement in the claims that the temperature ranges are required throughout the long day conditions and short day conditions.

The extensive file history leading to the instant application is hereby incorporated by reference.

Withdrawal of Objections and Rejections
3.	The rejection of claims 1, 4-9, 31-32 and 35-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims.

35 USC § 103 – based Claim Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 32 and 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39.
Applicant did not present arguments against this rejection.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1
Claim 1 is drawn to a method for increasing yield of a soybean plant comprising the steps:(1) planting a seed; (2) growing the plant under long-day growing conditions where these conditions comprise at least about 14 hours of light per day; (3) prior to the plant growth stage of V4 initiating growing the plant under short day growing conditions for about 3 to about 21 days where these conditions comprise about 9 to about 11 hours of light per day; (4) returning the plant to long day growing conditions until seed form.
The claim cites and requires two consequences of the first four active method steps.  First more seed is formed.  Second, the active method steps induce flowering.
Borthwick & Parker
Borthwick & Parker teaches growing soybean plants under long day conditions, transferring them to short day conditions, and then returning them to long day conditions.  Borthwick & Parker, abstract.  In particular, Borthwick & Parker teaches growing soybean plants under long day conditions of about 17 hours.  Id., p. 826, 1st full para. After about 40 days, when there were five leaves, plants were transferred to short day conditions. Id.  It is reasonable to interpret the five leaf/ V5 stage as being "about V4" in the absence of a precise definition in the specification. (See also Applicant's statement in the response filed on 15 June 2020 - "6th trifoliate leaf growth stage which is understood to be ~V5, i.e. "about V4" growth stage." P. 6, II. 18-19.)  
Borthwick & Parker's Table 1 teaches the short day conditions used where columns E and F fall within the scope of claim 1 and claim 32.  Borthwick & Parker at 827.It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to use the varying long and short days are taught by Borthwick & Parker.
Applicant’s Amendments Fail to Confer Patentability over the Prior Art
Applicant amended the claim from “about V4” to “V4” with regard to the timing.  This minor difference falls squarely under the holding of the Supreme Court’s K.S.R. decision.  
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 1732, 82 U.S.P.Q.2d 1385, 1390, (2007).
E.g., this is a 'simple substitution of one known element for another to obtain predictable results.' E.g. MPEP § 2141 (lll)(C).
The related fact pattern was also discussed in the Office action posted 28 September 2018:
See, for example, Lawrence's citation to the work of Blaney & Hamner where a photoperiods of 9 hours was used as short days, followed by 15 hours of dark. Lawrence, p. 4. Blaney & Hamner applied the short day at the V4 stage.
Office action posted 28 September 2018, p. 8 (citing to Barry Keith Lawrence, Photoperiodic Alteration of Reproductive Development in Soybeans, Ph.D. dissertation Iowa State Univ. (1980) (citing to Blaney & Hamner (1957) Bot Gaz 19:10-24.)
Therefore the V4 variation is obvious in view of the V5 taught by Borthwick & Parker taken with .  
Lawrence also teaches transferring plants at the V3 stage.  Lawrence, p. 5
Furthermore, the Office action of 21 February 2020 (p. 11) discussed the teachings of Thomas & Raper () which also teaches transferring plants at the V3 stage (citing to Thomas & Raper (1976) Crop Sci 16(5):667-72).
Therefore the “prior to V4” amendment to claim 1 was taught by the prior art.
Borthwick & Parker cont.
Borthwick & Parker does not teach seed formation, but, given that the plant is soybean where the economic value attaches to seeds, allowing seeds to form is obvious in view of the flowers taught by Borthwick & Parker. E.g. id., p. 829.
Regarding the properties recited in part (iv) and in the last line, as consequences of practicing the method, in 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that "[e]ven if no prior art of record explicitly discusses the [limitation], the ... application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention]." In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and§ 2112.01. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention. In re Best., pp. 195 USPQ 433-34.
Therefore claims 1 and 32 are obvious.  Claims 35-36 are included in this rejection because they recite additional properties that are produced as a consequence of practicing the method - soybeans are known by an ordinary artisan as having branches, internodes, and pods.
Therefore clam 1, 32 and 35-36 are obvious.

	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of the annual temperatures at the St. Louis Science Center (data from Nat'I Centers for Environ lnfor (http://www.ncdc.noaa.gov/cdo-web/confirmation), accessed 5 August 2016).
Claim 1 is obvious over Borthwick & Parker. Borthwick & Parker.  Claim 5 requires a day temperature range between about 78 °F to about 82 °F and a night temperature between about 66 °F and about 70 °F during short day growing conditions. However, there is no requirement in the claim that those temperatures are maintained throughout the short day conditions. Thus the temperature ranges are consistent with those of, e.g. St. Louis Science Center (data from Nat'I Centers for Environ. lnfor. (http://www.ncdc.noaa.gov/cdo-web/confirmation), accessed 5 August 2016).  Therefore claim 5 is obvious.

6.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of Hamner (1969) "Glycine max (L.) Merrill," in The Induction of Flowering, ed. LT Evans, pp. 62-89.
Claim 1 is obvious over Borthwick & Parker.  Borthwick & Parker, however, does not teach growing the plants under conditions that restrict vegetative growth.  Hamner teaches that it "is generally accepted that exposure to short days induces flower bud formation while decreasing the rate of vegetative growth in many short-day plants including soybeans." Hamner, p. 64. Hamner also teaches the value of restricting pot size and appropriate choice of fertilizer to decrease vegetative growth and increase flowering. Id.
It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to vary conditions as recited in claim 6 because the concepts were routine in the art. Given the level of skill in the art at the time of Applicants' invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Thus claim 6 is obvious.

7.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of Hamner (1969) "Glycine max (L.) Merrill," in The Induction of Flowering, ed. LT Evans, pp. 62-89 in further view of Hess & de Kroon (2007) J. Ecol 95:241-51.
As seen above, claim 6 is obvious over Borthwick & Parker and Hamner.  Neither reference, however, teaches growing the plants under soil volumes that restrict vegetative growth, i.e. the limitations of claim 7. Hess & de Kroon, however, teaches that the "size and shape of soil volume can strongly affect plant growth and development."  Hess & de Kroon, p. 242 (near bottom of first column; see also Table 1 ). It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to vary the soil conditions to those recited in claim 7 because such concepts were routine in the art as seen in Hess & de Kroon.  Given the level of skill in the art at the time of Applicants' invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Claim 7 is thus obvious.
Further, In the absence of any teachings by Applicant of unexpected results relating to the exact volumes recited in claim 7, claim 7 is also obvious as merely reciting design choices for soil volumes.  See e.g. MPEP § 2141 (lll)(B).

8.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of Thomas & Raper (1976) Crop Sci 16(5):667-72.
As seen above, claim 1 is obvious over Borthwick & Parker. Borthwick & Parker, however, does not teach growing the plants with nutrients that support seed development.  The importance of obtaining seeds from soybean is obvious in view of the economic importance of the crop.  Further, Thomas & Raper teaches growing the plants in a nutrient solution (p. 668) and obtaining seeds in Experiment II.  Thomas & Raper, p. 670.  Thomas & Raper teaches a soybean plant, which is a short day plant, first grown under long day conditions, transferred to short day conditions, and then returned to long day conditions.  See, e.g., Thomas & Raper Figure 1 & abstract.  Thus claim 8 is obvious.

9.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of: Thomas & Raper (1976) Crop Sci 16(5):667-72; Hess & de Kroon (2007) J. Ecol 95:241-51 and Downs & Hellmers (1975) Environ Exper Control Plant Growth, p. 107 (only page 107 is provided).
As seen above, claims 1 and 8 are obvious in view of Borthwick & Parker and Thomas & Raper. Neither of these references specify the nutrients listed in claim 9.  However, Hess & de Kroon further teaches that nutrients available to a plant can be varied (e.g., Figure 2); and additionally, Thomas & Raper teaches that plants were provided nutrients to promote development.  Thomas & Raper, p. 321.  The nutrients recited in claim 9 are unexceptional in view of the art. See, e.g., Downs & Hellmers, p. 107.  Hess & de Kroon additionally teaches that nutrients and soil volume affect both total and reproductive biomass. Hess & de Kroon, p. 249, 2nd col.  It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to vary the nutrients to those recited in claim 9 because the concepts were routine in the art. Given the level of skill in the art at the time of Applicants' invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore, in the absence of any teachings by Applicant of unexpected results relating to the soil volumes, nutrients, conductivity and pH recited in claims, claim 9 is obvious.

10.	Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of:  Thomas & Raper (1976) Crop Sci 16(5):667-72; Sysoeva & Markovskaya (2006) Russ J Dev Biol 37(1 ):16-21; and Downs & Thomas (1990) Biotronics 19:19-32.
As seen above, claim 1 is obvious over Borthwick & Parker.  Borthwick & Parker does not teach the light intensity and temperature ranges recited in claim 31. Claim 31 requires a light intensity of about 700 to about 900 μmoles/ m2s 1 for short day conditions. Claim 31, however, does not require that light intensity throughout the short day conditions.
It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to vary the light intensities and temperatures to fall within the ranges recited in claim 31 because recited light intensities is routine in the art.  This can be seen from the following references.  
(1) Sysoeva & Markovskaya teach that light intensity levels can be adjusted to determine optimum levels for soybean development. See e.g., Sysoeva & Markovskaya, p. 19, figure in upper right.
(2) Thomas & Raper teaches a light intensity of 48 klux. Thomas & Raper, p. 668.  According to the website "Lighting Radiation Conversion (http://www.egc.com/useful_info_lighting.php; accessed 3 August 2016), 48 klux converts to 912 micromoles per m-2s-1 – it is reasonable to interpret 912 as falling within the scope of "about 900."
(3) Downs & Thomas teaches a routine light intensity of 650 micromoles per m-2s-1 - it is reasonable to interpret 650 as falling within the scope of "about 700." Downs & Thomas, p. 20.  Thus claim 31 is obvious.
Final Note
Additionally, the development rate of soybean is well known to vary with the genetics behind the maturity group.  E.g., Lee et al. (1984) “Predicting Soybean First Flowering Date,” Univ. Ky. (1984) (accessed 18 Nov. 2022).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.   Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1, 4-9, 31-32 and 35-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 8,935,880 B2, issued 20 January 2015.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the issued claims are a genus encompassing of the instant claimed species.  The instant application is a continuation of the application that became US Patent No. 8,935,880 B2.

6.	Claims 1, 4-9, 31-32 and 35-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-44 of US Patent No. 11,122,753 B2 as well as claims 1-3, 14, 16-18, 22, 31, 33-34, 36-38 of copending Application No. 17/372, 157 (a continuation of the patent).
. Although the conflicting claims are not identical, they are not patentably distinct from each other.
The claims of the '157 Application are generalized statements of the currently pending claims. Although they mention starting the process in a field, that is obvious in view of the fact that the claims deal with crop plants.
The claims of the ‘753 Patent recite a plethora of numerical values within the instant claimed ranges.  For example, claim 1 of the ‘753 Patent recites 13 hours and claims 20-24 recite various light intensities.

Applicant did not present arguments against the double patenting rejections.  

Conclusion
7.	 No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663